As filed with the Securities and Exchange Commission on October 27, 2009 Registration No. 2-60492 811-02796 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 37 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 34 / X / (Check appropriate box or boxes) PUTNAM HIGH YIELD TRUST (Exact name of registrant as specified in charter) One Post Office Square, Boston, Massachusetts 02109 (Address of principal executive offices) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / / on (date) pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) / X / on December 30, 2009 pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) // on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BETH S. MAZOR, Vice President PUTNAM HIGH YIELD TRUST One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY LLP One International Place Boston, Massachusetts 02110 FUND SYMBOLS Class A Class B Class C Class M Class R Class Y PHIGX PHBBX PCHYX PHIMX PHDRX PHYYX Putnam High Yield Trust Prospectus 12/30/09 Fund summary [ ] What are the fund's main investment strategies and related risks? [ ] Who oversees and manages the fund? [ ] How does the fund price its shares? [ ] How do I buy fund shares? [ ] How do I sell or exchange fund shares? [ ] Policy on excessive short-term trading [ ] Distribution plans and payments to dealers [ ] Fund distributions and taxes [ ] Investment Category: Income These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the accuracy or adequacy of this prospectus. Any statement to the contrary is a crime. This prospectus explains what you should know about this mutual fund before you invest. Please read it carefully. Fund summary Goal Putnam High Yield Trust seeks high current income. Capital growth is a secondary goal when consistent with achieving high current income. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares beginning on page [ ] of the fund's prospectus and in How to buy shares beginning on page II-1 of the fund's statement of additional information (SAI). Further information can also be found at putnam.com. Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge (load) Maximum sales (as a percentage of charge (load) the original Maximum imposed on purchase price or redemption fee (as a purchases (as a redemption percentage of total percentage of the proceeds, whichever redemption Share class offering price) is lower) proceeds) Class A 4.00% NONE* 1.00% Class B NONE 5.00%** 1.00% Class C NONE 1.00% 1.00% Class M 3.25% NONE* 1.00% Class R NONE NONE 1.00% Class Y NONE NONE 1.00% Annual fund operating expenses*** (expenses you pay each year as a percentage of the value of your investment) Share Management Distribution and Other Total annual fund class fee service (12b-1) fee expenses operating expenses Class A 0.59% 0.25% 0.23% 1.07% Class B 0.59% 1.00% 0.23% 1.82% Class C 0.59% 1.00% 0.23% 1.82% Class M 0.59% 0.50% 0.23% 1.32% Class R 0.59% 0.50% 0.23% 1.32% Class Y 0.59% N/A 0.23% 0.82% * A deferred sales charge of 1.00% on class A shares and of 0.40% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge. ** This charge is phased out over six years. [*** Annual fund operating expenses reflect projected expenses based on a new expense arrangement and the funds recent (8/31/09) asset level.] Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A [$] [$] [$] [$] Class B [$] [$] [$] [$] Class B (no redemption) [$] [$] [$] [$] Class C [$] [$] [$] [$] Class C (no redemption) [$] [$] [$] [$] Class M [$] [$] [$] [$] Class R [$] [$] [$] [$] Class Y [$] [$] [$] [$] Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the funds shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds turnover rate in the most recent fiscal year was 28%. Investments, risks, and performance Investments We invest mainly in bonds that are obligations of U.S. companies are below investment-grade in quality and have intermediate- to long-term maturities (three years or longer). We will consider among other things, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. We may also use derivatives, such as futures, options, warrants and swap contracts, for both hedging and non-hedging purposes. Risks It is important to understand that you can lose money by investing in the fund. The prices of bonds in the funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Bond investments carry risks of the issuer defaulting on payment of interest or principal, particularly for below investment-grade debt (a significant part of the funds investments), and sensitivity to changes in markets, credit conditions, and interest rates. Our use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of many over-the-counter instruments, by being illiquid. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks and potential rewards associated with an investment in the fund and why a long-term investment horizon is important. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com Annual total returns for class A shares before sales charges [Table to be updated.] Year-to-date performance through 9/30/09 -9.16% Best calendar quarter Q2 03 9.29% Worst calendar quarter Q3 98 -11.02% Average annual total returns after sales charges (for periods ending 12/31/08) Share class 1 year 5 years 10 years Class A before taxes -29.28% -1.72% 1.50% Class A after taxes on distributions -31.30% -4.26% -1.85% Class A after taxes on distributions and sale of fund shares -18.72% -2.64% -0.60% Class B before taxes -30.38% -1.92% 1.17% Class C before taxes -27.62% -1.66% 1.11% Class M before taxes -29.01% -1.81% 1.32% Class R before taxes -26.67% -1.27% 1.61% Class Y before taxes -26.36% -0.74% 2.11% JP Morgan Developed High Yield Index (no deduction for fees, -26.80% -0.87% 2.35% expenses or taxes) After-tax returns reflect the highest individual federal income tax rates but do not reflect state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-deferred arrangement. Your fund's management Investment advisor Portfolio manager Putnam Investment Management, LLC Paul Scanlon, Team Leader, U.S. Fixed Income High Yield Team Portfolio manager of fund since 2002 Norman Boucher Portfolio manager of fund since 2005 Robert Salvin Portfolio manager of fund since 2005 Purchase and sale of fund shares Purchasing shares To open a fund account and purchase fund shares, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581 to obtain a Putnam account application. Complete the application and mail it, along with a check made payable to the fund, to: Putnam Investor Services, P.O. Box 8383, Boston, MA 02266-8383. Minimum initial investment: $500 (currently waived, although Putnam reserves the right to reject initial investments under the minimum at its discretion). There is no minimum for subsequent investments. Selling or exchanging shares You can sell your shares back to the fund or exchange them for shares of another Putnam fund any day the New York Stock Exchange is open, either through your financial advisor or directly to the fund. Shares may be sold or exchanged by mail, by phone, or online at putnam.com. Some restrictions may apply. Tax information The fund normally distributes any net investment income monthly and any net realized capital gains annually. These distributions may be taxed as ordinary income or as capital gains, unless the shares are held through a qualified retirement plan. Financial intermediary compensation If you purchase the fund through a broker/dealer or other financial intermediary (such as a bank or financial advisor), the fund and its related companies may pay that intermediary for the sale of fund shares and related services. Please bear in mind that these payments may create a conflict of interest by influencing the broker/dealer or other intermediary to recommend the fund over another investment. Ask your advisor or visit your advisors Web site for more information. What are the fund's main investment strategies and related risks? This section contains greater detail on the funds main investment strategies and the related risks you would face as a fund shareholder. It is important to keep in mind that risk and reward generally go hand in hand; the higher the potential reward, the greater the risk. As mentioned in the fund summary, we pursue the fund
